FILED
                            NOT FOR PUBLICATION                               SEP 25 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

ALONSO RAMIREZ-CHAVEZ,                          No. 11-72297

              Petitioner,                       Agency No. A039-812-513

  v.                                            MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                       On Petition for Review of an Order of
                        The Board of Immigration Appeals

                    Argued and Submitted September 11, 2013
                            San Francisco, California

Before: ALARCÓN and BERZON, Circuit Judges, and ZOUHARY, District Judge.**


       Petitioner Alonso Ramirez-Chavez, a native and citizen of Mexico, challenges

the Board of Immigration Appeals (“BIA”) decision finding him ineligible for



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
cancellation of removal due to a prior aggravated felony conviction. Because his

record of conviction clearly and convincingly establishes he was convicted of an

aggravated felony, his petition must be denied. See 8 U.S.C. § 1229b(a)(3).

      Petitioner pled guilty in 2005 to Count I of a Nevada criminal Information,

which charged him with “trafficking in a controlled substance,” in violation of NRS

§ 453.3385(3), for “sell[ing], manufactur[ing], deliver[ing], or be[ing] in actual or

constructive possession of 28 grams or more of . . . methamphetamine.” Count I

specified that Ramirez-Chavez “sold the methamphetamine” to a confidential

informant.

      Methamphetamine is a controlled substance, see 21 U.S.C. § 801 et seq., and

trafficking in a controlled substance is an aggravated felony under 8 U.S.C.

§ 1101(a)(43)(B). However, a conviction under NRS § 453.3385 is not categorically

an aggravated felony because the full range of conduct it criminalizes, including mere

possession, is broader than the relevant federal statute, 8 U.S.C. § 1101(a)(43)(B). See

United States v. Villa-Lara, 451 F.3d 963, 965 (9th Cir. 2006). As is the case here,

“when a statute lists multiple, alternative elements, and so effectively creates ‘several

different . . . crimes,’” we use the modified categorical approach to “identify, from

among several alternatives, the crime of conviction so that the court can compare it

to the generic offense.” Descamps v. United States, __ U.S. ___, 133 S. Ct. 2276,

2285 (2013) (citation omitted). We are permitted to look only to “the charging

                                           2
instrument, transcript of the plea colloquy, plea agreement, and comparable judicial

record” to determine whether Ramirez-Chavez “necessarily admitted elements of the

generic offense.” Young v. Holder, 697 F.3d 976, 983 (9th Cir. 2012) (en banc)

(emphasis in original, quotation marks omitted) (citing Shepard v. United States, 544

U.S. 13, 26 (2005)).

      Here, the Information, plea memorandum and colloquy, sentencing transcript,

and judgment of conviction together demonstrate Ramirez-Chavez pled guilty to

Count I of the Information, which accused him of selling methamphetamine rather

than simply possessing it. He therefore pled guilty to trafficking in a controlled

substance, an aggravated felony.

      Petitioner argues that a later amended judgment from 2007, which reduced his

maximum sentence to 6 years imprisonment, casts doubt on whether he pled guilty to

selling or simply possessing methamphetamine. This argument is unpersuasive for

several reasons, among them that the amendment affects only the sentence, not the

judgment of conviction, and, in any event, the amended sentence would appear to

reflect only a change in attributed quantity of controlled substance, not the underlying

conduct. Compare NRS § 453.3385(3), with NRS § 453.3385(1).

      For these reasons, the BIA properly found Ramirez-Chavez ineligible for

cancellation of removal.

      DENIED.

                                           3